NOTE; ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANA MARIA RODRIGUEZ,
Petitioner, ~
V.
DEPARTMENT OF STATE,
Resp0ndent.
2011-3115 .
Petition for review of the Merit SystemS Protection
Board in case no. DC0752100305-I-1.
ON MOTION
ORDER
Ana Maria RodrigueZ moves out of time for a 3-day
extension of time to file her overdue informal brief.
Upon consideration thereof
IT IS ORDERED THATZ

RODRIGUEZ V. STATE 2
1) The motion for an extension of time to file Ana
Maria R0driguez’s overdue informal brief is granted
2) The Department of State should calculate its brief
due date from the date of filing of this order.
FoR THE CoURT
AUG 1 1 2U11
/s/ J an Horbal3;
Date J an Horbaly
Clerk
cc: Ana Maria R0driguez
1 1 . - F
M1chael S Macko, Esq uSTH§u liBTF°R
!'|'l
s§2
§§
oig
§§
521 sAUG 11 2011
.|AN HORBALY
CLEH(